Title: John Adams to C. W. F. Dumas, 3 November 1784
From: Adams, John
To: Dumas, C. W. F.


        
          Sir
          Auteuil near Paris Novr: 3. 1784.
        
        I have received your favour of the 26. Octr: with the seven Questions inclosed. I have answered these Questions to the best of my Judgment, believing it to be my Duty to give to my enquiring Countrymen, all the satisfaction in my Power upon such occasions. I should wish too to gratify the Dutch merchants, and all others as far as I can in Character. But we must above all Things have the utmost Caution, that We do not involve the United States in quarrels which are not their own. We can give no Countenance whatever to any kind of Fraud or Collusion. or to any false or suspicious Papers. the United States will Protect their own Flagg and the Rights Liberties and Properties of their own Citizens But they can go no farther. If we could assist any Man in Europe, in this way, we ought surely to do it, for Messieurs Willinks, and if we refuse it to them certainly no others can complain. Although these Gentlemen, are in so high a Trust under the United States, I cannot think them entitled to the Character of Citizens or Inhabitants, and therefore should not think myself safe in giving them American Papers, for their Vessels.
        I hope the Certificate you have given to Captain Veder may answer the End, & in the present unexpected Circumstances of the War or at least Danger of War, I should not venture to advise you, not to give others in clear Cases. They may do much good and save to Merhants and Masters of Vessels much Trouble, and Expence, and I cannot foresee any Evil, they can do. But if any such Certificate should be disputed and examined it will be found null.
        You will continue to write all to Congress and you will soon I hope receive their Commands.
        With great Esteem &ca
      